Citation Nr: 1633298	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Mach 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied, in pertinent part, the Veteran's claim of service connection for a lumbosacral spine disability (which was characterized as chronic disability, lumbar spine (claimed as mid and low back condition)).  This decision was issued to the Veteran and his service representative in April 2011.  The Veteran disagreed with this decision later in April 2011.  He perfected a timely appeal in January 2012.

The Board notes that, in a July 2016 informal hearing presentation (IHP), the Veteran's service representative asserted that an increased rating claim for a scar residual of a back injury also was on appeal.  A review of the record shows that the RO granted a claim of service connection for a scar residual of a back injury, assigning a zero percent rating effective July 8, 2010.  This decision was not appealed and became final.  See 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 20.302 (2015).  If the Veteran wishes to file for an increased rating for his service-connected scar residual of a back injury, then he is invited to file this claim at his local RO using a standard form as is now required for all VA claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred a lumbosacral spine disability during active service.  He specifically contends that he hit his back during active service and this in-service injury led to his current lumbosacral spine disability.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The record evidence indicates that the Veteran was examined for VA adjudication purposes in November 2011.  Unfortunately, a review of the VA examination report shows that it is inadequate for VA adjudication purposes.  Following the completion of this examination, the VA examiner opined that it was less likely than not that the Veteran's current lumbosacral spine disability (which was diagnosed as chronic lumbar strain) was related to active service.  The rationale for this opinion was that there were no medical records dated during or after the Veteran's active service demonstrating ongoing lumbosacral spine disability beyond his initial in-service back injury (which resulted in scar residuals).  

It is well-settled that the absence of contemporaneous records is insufficient rationale for a medical nexus opinion.  For example, the Court has held that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Court also has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.   Because the November 2011 VA examiner's opinion rationale violates the Court's holdings in Buchanan and Barr, the Board concludes that the November 2011 VA examination is inadequate for VA adjudication purposes.  See also 38 C.F.R. § 4.2 (2015).  

Without the November 2011 VA examination, there otherwise is insufficient evidence currently of record to adjudicate the Veteran's currently appealed claim of service connection for a lumbosacral spine disability.  The Board notes in this regard that VA's duty to assist includes providing an examination where necessary. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that, on remand, the Veteran should be scheduled for another VA examination to determine the nature and etiology of his lumbosacral spine disability.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a lumbosacral spine disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his lumbosacral spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any lumbosacral spine disability/ies currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbosacral spine disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that the Veteran's service treatment records show that he injured his back and was treated for a lower back laceration during active service.  The examiner also is advised that the absence of contemporaneous records, alone, is insufficient rationale for a medical opinion.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

